DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2011/0114371, “Lin”) in view of Yin et al. (US 2016/0148719, “Yin”), and further in view of Amou et al. (US 2012/0037410, “Amou”).
Regarding claims 1 and 2, Lin teaches a high frequency double sided copper foil substrate ([0022]) with at least one resin layer ([0022], Fig. 3, layer 302) a low dielectric adhesive layer ([0022], Fig. 3, layer 301)  and having copper foil layers on the outside of the resin adhesive layers (e.g., Fig. 3, layers 303, 303’, [0022]). Lin additionally teaches that the copper layers may have a thickness of from 8 to 18 micrometers ([0011], [0012]), the core layer may have a thickness of from 12 to 25 micrometers ([0009]), the adhesive layer may have a thickness of from 3 to 12 micrometers ([0010]) and therefore that the construction may have a thickness reading on from 14-220 micrometers (or 9-170 micrometers, see [0009] – [0012]).
    PNG
    media_image1.png
    233
    396
    media_image1.png
    Greyscale
	Lin fails to teach that the polymer layer is a liquid crystal polymer material. However in the same field of endeavor of copper clad laminates ([0048]), Yin teaches a low dielectric liquid crystal polymer for use as a polymeric material in a copper clad laminate ([0010], [0012], [0051], [0052]). It would have Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. In the present case, the ordinarily skilled artisan would have found it obvious to have adjusted the dielectric dissipation values of the adhesive of Lin to within the range of from 0.006 to 0.01 in view of the prior art because Amou teaches that values on either side of 
Regarding claim 3, Lin fails to specifically teach the inclusion of an additional polymer layer between the adhesive layer and second copper layer, however, Lin teaches that such a construction is known in the art (see, e.g., Fig. 1, [0005], [0006]) and therefore, applying an additional LCP layer between the adhesive layer and the second copper layer would have been obvious to the ordinarily skilled artisan at the time of filing, at least because the double-sided copper foil substrates can be formed with more circuits within a limited space ([0005], [0006]). Additionally, the total thickness would read on the presently claimed 14-220 micrometers (see, [0009] – [0012]). 
Regarding claims 6 and 10, Lin fails to teach that the construction should have a low water absorption, however Yin teaches that the dielectric layer should have very low water absorption rates ([0008], [0048]) and therefore it would have been obvious to have minimized water absorption rates for the layer, including to within the claimed ranges, in order to provide a layer consistent with the requirements of printed circuit boards ([0008], [0048]). Modified Lin additionally teaches to have a bonding strength between the adhesive and insulating substrate material of greater than 0.8 kN/m (Amou, e.g., Table 5, [0120], Tables 9-1, 9-2, [0128], showing examples of greater than 0.8 kN/m, thus reading on the claimed range of greater than 0.7kN/m) and it therefore would have been obvious to have adjusted the bonding strength to greater than this amount in order to provide a suitably adhesive material within the composite. 
Regarding claim 7, Lin teaching that the dielectric layer may a silicone rubber resin ([0023]).

Claims 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yin in view of Amou as applied to claim 1, above, and further in view of Arai et al. (US 2016/0303829, “Arai”).
Regarding claim 5, modified Lin fails to specifically teach the Rz values of the copper foil layers. In the same field of endeavor of copper clad laminates ([0002]), Arai teaches to use a copper material as a substrate material for a flexible printed wiring board ([0008]) and that the Rz value for the copper layers should be on the range of greater than 0.35 micrometers (e.g., [0030]). It therefore would have been obvious to the ordinarily skilled artisan at the time of fling to have adjusted the surface roughness of the copper substrate material of Lin to within the range 0.3 to 0.6, which allows for improved transparency of the underlying structure should the copper be removed (Arai, [0014], [0015]). 
Regarding claims 13 and 14, Lin teaches generally that the core layer may have a thickness of from 12 to 25 micrometers ([0009]) and the adhesive layer may have a thickness of from 3 to 15 micrometers ([0024]). While Lin generally teaches copper layer having thicknesses of from 8 to 18 micrometers, other thicknesses are well known in the art. For example, Arai teaches that it is known to include copper foil layers having thicknesses of from 1 to 150 micrometers in a copper foil (thus reading on the presently claimed ranges of from 1 to 5 micrometers or 20 to 35 micrometers [0107]). It therefore would have been obvious to one of ordinary skill in the art at the time of filing to have adjusted the thicknesses of the copper foil layers of Lin in order to provide a copper foil having a suitable thickness allowing for improved transparency of the underlying structure should the copper be removed (Arai, [0014], [0015], [0107], [0003]). The Examiner additionally notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yin in view of Amou as applied to claim 1, above, and further in view of Hashimoto et al. (US 6,346,598, “Hashimoto”) and further in view of Uchiyama et al. (US 2013/0316170, “Uchiyama”).
Regarding claims 8 and 9, modified Lin fails to specifically teach that the low dielectric adhesive layer comprises fused silicon dioxide, Teflon, a phosphorous-based heat resistant agent, and a polyimide resin. In the same field of endeavor of low dielectric materials for use in electronics (col. 3 lines 4-20), Hashimoto teaches to use a polyimide compound as a main component for printed circuit boards (col. 4 lines 1-20, col. 3 lines 4-20) as it has excellent adhesion to metal parts and scatters very little resin during manufacture (col. 4 lines 1-20, col. 3 lines 4-20). It therefore would have been obvious to have included the polyimide compound in an amount of from 40 to 90% in order to provide the layer with excellent adhesion to metal parts and scatters very little resin during manufacture (col. 4 lines 1-20, col. 3 lines 4-20). The Examiner additionally notes that a fluorine based resin such as polyetetrafluoroethylene is a fluorine-based resin and is the compound for which Teflon is a brand name and is therefore considered to read on both the requirement for Teflon and for a fluorine-based resin.	Modified Lin however fails to specifically teach that the dielectric layer comprises fused silicon dioxide and a phosphorous-based heat resistant agent. In the same field of endeavor of flexible circuits ([0002]), Uchiyama teaches to include a silica filler (reading on silicon dioxide, [0056]) phosphorous-based filler in order to improve flame retardancy ([0056] – [0058]). It therefore would have been obvious to have included a phosphorous-based filler and silica filler in the amounts of from 2 to 50 parts by weight in order to improve the flame retardancy of the layer without reducing the aggregation force of the resin composition ([0056] – [0058]). Uchiyama additionally teaches to include a Teflon tetrafluoroethylene component in order to improve stability of bonding ([0040], [0038]). Therefore, it would have been obvious to have included the fluorine-based polymer, silica, phosphorous-based .

Response to Arguments
Applicant’s arguments filed 3/1/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the references fail to teach the presently claimed Df and Dk features. The Examiner respectfully disagrees. As described above, Amou teaches to provide an adhesive with a dielectric constant (i.e., Dk) of 2.3 to 2.7 as such a dielectric constant is known to be excellent for wiring structures and for reducing dielectric loss (see, e.g., [0013], [0003], [0018], [0005] and [0063], describing values of from 2.3 to 2.7; see also [0118], [0119]). Amou additionally teaches generally to keep the dielectric loss constant or dielectric dissipation factor (i.e., Df) low and teaches broadly that the dielectric dissipation factor may be on the range of from 0.0015 to 0.005 or higher (see [0063], and see [0118], [0119], teaching examples of higher dissipation factors). Amou teaches that it is a well-known issue to balance the adhesive strength of an adhesive with a suitably low dissipation factor (e.g., [0009]). It therefore would have been obvious to the ordinarily skilled artisan at the time of the invention to have modified the dielectric constant of the adhesive layer of Lin consistent with the teachings of Amou to greater from 2.3 to 2.7 and the dielectric dissipation factor to be generally in the range of about 0.0015 to 0.005 or above as such values are known to be excellent for wiring structures and for reducing dielectric loss (see, e.g., [0013], [0003], [0018], [0005], [0063], [0118], [0119]). 	The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 
Therefore, claims 1-3, 5-10, 13, and 14 are rejected as described above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782